Citation Nr: 1028781	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned the Veteran a 30 percent 
evaluation, effective July 9, 2004-the date on which he filed 
his claim for service connection.  The Veteran appealed the 
initial evaluation that was assigned.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran has anxiety and 
depression; occasional memory loss; nightmares, intrusive 
thoughts, and flashbacks; sleep impairment; and irritability, but 
does not have a flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks; impaired judgment, thought 
process or communication; or a difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for PTSD.  Preadjudication VCAA notice was provided in 
an October 2004 letter which advised the Veteran of the evidence 
needed to establish service connection, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  A February 2007 
letter informed the Veteran of how disability evaluations and 
effective dates are assigned, and the type evidence which impacts 
those determinations.  See Dingess, supra.  That February 2007 
letter also advised the Veteran of the evidence needed to 
substantiate his claim for an increased evaluation for PTSD.  
Similar information was provided to the Veteran in a May 2008 
letter.  The claim was last adjudicated in November 2008.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial disability 
rating greater than 30 percent for PTSD, due to medication 
increases, flashbacks, and nightmares. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for PTSD for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Based on a review of the evidence of record, the Board finds that 
an initial evaluation in excess of 30 percent for the Veteran's 
service-connected PTSD is not warranted.  The Board notes that 
the Veteran was seen in June 2004 for VA psychiatric treatment, 
at which time he was complaining of nightmares, flashbacks, 
sleeping difficulty and anxiety.  He reported that he was 
dreaming about war and dead people, and that he did not feel like 
not doing anything.  The VA physician described the Veteran as 
alert, tense and cooperative.  The Veteran was further described 
as having normal speech and a mildly depressed mood.  He was 
oriented to person, time and place.  The Veteran denied homicidal 
and suicidal ideations, hallucinations, and delusions.  The 
Veteran was assigned a GAF score of 60.  

The Veteran was again seen in September 2004, at which time he 
continued to complain of nightmares, sleeping problems and 
anxiety.  The Veteran reported being less moody, though he felt 
agitated and depressed with crying spells if he took certain 
medications together or discontinued other medications.  He was 
described as alert, tense and cooperative, with normal, coherent 
and relevant speech.  His mood was neutral and he was oriented to 
person, time and place.  He denied suicidal and homicidal 
ideations, hallucinations, and delusions.  He was assigned a GAF 
score of 70.

In March 2005, the Veteran reported nightmares, flashbacks, 
depression, and sleep difficulties.  He reported that his 
nightmares were so bad that his wife had to wake him up because 
he was making noise, moving around and soaking wet.  The 
Veteran's mood was described as angry.  He was assigned a GAF 
score of 61.  The Veteran was seen in November 2005 and June 2006 
with similar complaints and was similarly described as above.  He 
was assigned a GAF score of 55 during those appointments.  

The Veteran underwent a VA examination in June 2006.  The Veteran 
reported that he had been married to his wife for 56 years, 
though they did not have any children.  He reported that his 
parents and his sisters were now deceased and that he felt alone.  
He reported a good relationship with his wife, though he reported 
that he yells at her when he becomes short-tempered, nervous or 
moody.  He also reported that his wife wakes him up in the middle 
of the night from nightmares with World War II themes, and that 
he has yelled and struck out at his wife when she has woke him up 
in the past.  He reported that since September 11, 2001, his 
memories and thoughts of World War II have been more prominent.  
The Veteran further reported that he and his wife attend church 
regularly, and that he is part of a weekly card game with other 
members of his residential community.  The Veteran also reported 
that he had not worked since 1983 when he retired after working 
for a steel company for 27 years.  He reported getting along well 
with his supervisors and peers at that time.  The Veteran 
reported he has never been hospitalized for psychiatric reasons.  

Upon examination, the VA examiner noted that the Veteran was neat 
and clean in appearance and was dressed casually.  He was 
cooperative and forthcoming during the interview process.  The 
Veteran was noted as speaking clearly and in a goal-directed 
manner.  The Veteran reported depression and anxiety, but he was 
oriented to person, time, place and situation.  The Veteran's 
gross memory appeared to be intact, and he denied suicidal or 
homicidal ideations.  The Veteran's thought process was free of 
obsessions, compulsions, delusions or hallucinations, and there 
was no overt evidence of a thought disorder.  The Veteran's 
judgment and insight were fair, and he could manage his own 
activities of daily living and finances.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 55.  The VA 
examiner concluded that it appeared that the Veteran's PTSD did 
not significantly impact his occupational functioning, but that 
it had a moderate impact on his social functioning and that in 
the last few years had caused him considerable inner turmoil and 
anxiety, affecting his social and family life.

The Veteran reported an increase in nightmares and sleeping 
difficulty in January 2007.  At that time, however, he was 
described as having stable symptomatology.  The VA physician 
noted that the Veteran did not have any evidence of impairment of 
thought process or communication.  In July 2007, the Veteran 
reported nightmares on a regular basis which involved hand-to-
hand combat.  He reported that he felt pretty good, although he 
had occasional memory problems.  The Veteran was shown to have no 
impairment of thought process or communication and was described 
as having stable symptomatology.  

The Veteran underwent a VA examination in August 2007.  The 
Veteran reported that he has not had any hospitalizations for 
psychiatric problems.  He further reported that he has been 
married for 57 years and described the marriage as "great."  He 
reported that he had no children, however, and expressed concern 
that he does not have any close family or friends that would take 
care of him if his wife dies first.  He stated that all of his 
extended family and friends have died.  He noted that he had 4-5 
friends with whom he was close, but all of them have died.  The 
Veteran noted that he played on several baseball teams, played 
card games with friends, and travelled with his wife for leisure 
activities.  The Veteran was noted as having no history of 
suicide attempts, violence or assaultiveness.

On examination, the Veteran was shown to be clean, neatly groomed 
and appropriately dressed.  His speech was clear and his attitude 
was cooperative, friendly and relaxed.  His affect was normal, 
though his mood was anxious, 
agitated and elated.  The Veteran was oriented to person, time 
and place, with an unremarkable thought process and thought 
content.  The Veteran did not have any delusions, inappropriate 
behavior, panic attacks, obsessive or ritualistic behaviors, or 
homicidal or suicidal ideations.  His impulse control was noted 
as being good without episodes of violence.  The Veteran was 
noted as being able to handle his daily activities of living and 
that he could maintain his personal hygiene.  He had normal 
remote, recent, and immediate memory.  The Veteran also reported 
that he had trouble getting to sleep and that he worries about 
the Iraq War.  He avoids listening to news of the war.  The 
Veteran was diagnosed with PTSD and a depressive disorder, not 
otherwise specified.  A GAF score of 50 was assigned.

The VA examiner noted that the Veteran reported frequent 
irritability and outbursts of anger when around his wife, and 
reported that she was understanding and accepting of this.  He 
also reported a curtailing of his social life because he hides 
his angry outbursts from others.  The VA examiner noted that the 
Veteran was controlling his PTSD symptomatology with continuous 
medication.

The Board notes that the Veteran continued to receive VA mental 
health treatment throughout the appeal period.  The Veteran is 
similarly described in those treatment records as above.  The 
Veteran's affect was described as slightly constricted but 
congruent in January 2008.  His affect was less constricted and 
congruent in April 2008.  In August 2008, the Veteran was again 
described as having no impairment of thought process or 
communication.  The Veteran described himself as a "mingler," 
and stated that he would go to parties and make friends, but 
doubted that if his wife outlived him she would do the same 
thing.  The Veteran's symptoms are noted as being stable.  The 
Veteran was assigned a GAF score of 52 in August 2008.

Based on the foregoing evidence, the Board finds that the 
Veteran's PTSD is appropriately rated as 30 percent disabling.  
While the Veteran's affect was slightly constricted in January 
2008, a flat affect has not been noted during the course of the 
appeal period.  Additionally, the Veteran is not shown to have 
any impairment of his thought process, communication or judgment 
throughout the appeal period.  The Veteran's speech is 
consistently described as coherent, normal and clear.  The 
evidence of record also demonstrates that the Veteran abstract 
thinking is not impaired.  Furthermore, the Veteran is 
specifically noted in the August 2007 VA examination as not 
having any panic attacks, nor does he report any panic attacks 
throughout the appeal period.  Also, his insight and judgment are 
consistently described as at least fair.  In addition, the 
Veteran is able to establish and maintain effective 
relationships.  The Board notes that the Veteran has been married 
for over 50 years, and describes the marriage as great.  While 
the Veteran reported a curtailing of social activities, the 
Veteran is shown throughout the appeal period to attend church 
regularly, play cards, and even described himself as a 
"mingler," who would go to parties and make new friends.  Thus, 
the evidence does not reflect that the Veteran has difficulty in 
establishing and maintaining effective work and social 
relationships throughout the appeal period.

While the Veteran has reported irritability and anger expressed 
to his wife, there is no indication of any periods of violence, 
and his impulse control has not been reported as impaired.  In 
this regard, on the 2007 VA examination, the Veteran reported 
that his wife was supportive, and realized that when he is nasty, 
it is not personal.  He further reported that she will try to 
help him get out of his bad mood.

The Board also notes that the GAF scores during the appeal period 
have ranged from 50 to 70.  GAF scores of 51 to 70 are reflective 
of moderate to mild symptoms.  While the Veteran was assigned a 
GAF score of 50 during the 2007 VA examination, it was noted the 
Veteran had what the examiner noted were two independent 
diagnoses-PTSD and depressive disorder.  In any event, the 
symptomatology described are consistent with the 30 percent 
evaluation assigned and the GAF score, in and of itself, does not 
warrant a higher evaluation.  Moreover, the Veteran was 
subsequently assigned a GAF score of 52 in August 2008.

In summary, the Board finds that the Veteran's symptomatology 
picture is described as having anxiety and depression; occasional 
memory loss; nightmares, intrusive thoughts, and flashbacks; 
sleep impairment; and, irritability, but does not have a 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks; impaired judgment, thought process or 
communication; or, a difficulty in establishing and maintaining 
effective work and social relationships.  In addition, while the 
2007 examiner noted the Veteran had impairment in family 
relations due to angry outbursts at his wife and in mood due to 
treatment for depressive disorder, his judgment, thinking, and 
work were not impaired.  The Veteran's disability picture more 
closely approximates the criteria for a 30 percent rating than 
that of a 50 percent or higher rating.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the lay allegations regarding the severity of his 
PTSD.  Accordingly, an initial evaluation in excess of 30 percent 
for service-connected PTSD throughout the appeal period is not 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered whether the Veteran's PTSD presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 30 percent for service-
connected PTSD is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


